Citation Nr: 0210587	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.

3.  Entitlement to an increased rating for right total knee 
arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1975.  

By rating decision dated in January 1996, the Regional Office 
(RO) denied the veteran's claim for service connection for 
left knee and right ankle disabilities.  He was notified of 
this determination and of his right to appeal by a letter 
dated later that month, but a timely appeal was not received.  
Following the receipt of additional evidence, the RO again 
denied service connection for a right ankle disability in a 
December 1996 rating action.  In addition, the RO assigned a 
100 percent evaluation pursuant to the provisions of 
38 C.F.R. § 4.30 (2001) for the veteran's right knee 
disability (then characterized as partial tear of the medial 
collateral ligament, status post arthroscopy, with partial 
lateral and medial meniscectomy with debridement of the 
patella), effective June 3, 1996, and reinstated the 20 
percent schedular evaluation, effective August 1, 1996.  In a 
September 1998 rating decision, the RO assigned a 100 percent 
rating under 38 C.F.R. § 4.30 for the period from July 23, 
1998, through August 31, 1998, and a 100 percent schedular 
evaluation from September 1, 1998 through August 31, 1999, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Thereafter, a 30 percent evaluation was assigned, effective 
September 1, 1999.  It is noted that the veteran's right knee 
disability was re-characterized as total right knee 
arthroplasty.  In a rating decision dated in March 1999, the 
RO assigned a 30 percent schedular evaluation for the 
veteran's service-connected right knee disability for the 
period from February 13, 1996, through June 2, 1996.  

By rating action dated in December 1998, the RO denied 
service connection for a left knee disability.  The Board 
notes that the issue of whether new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for left knee and right ankle disabilities has not 
been addressed by the RO.  However, in light of the 
determination in this case, the Board finds that no prejudice 
to the veteran will result.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993)


FINDINGS OF FACT

1.  By rating decision dated in January 1996, the RO denied 
service connection for a left knee disability and a right 
ankle disability.

2.  The veteran was notified of this decision and of his 
right to appeal, but a timely appeal was not filed.

3.  The evidence received since the January 1996 decision 
includes medical records showing that the veteran has left 
knee and right ankle disabilities that are related to his 
service-connected right knee disability.

4.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a left knee disability.

5.  The newly received evidence is not cumulative of the 
evidence previously considered and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a right ankle 
disability.

6.  .Competent medical evidence establishes that the 
veteran's left knee disability is etiologically related to 
his service-connected right total knee arthroplasty.

7.  The cause of the veteran's right ankle disability cannot 
be disassociated from his service-connected right total knee 
arthroplasty.  

8.  The veteran's right knee disability is manifested by 
limitation of motion with some pain and looseness.


CONCLUSIONS OF LAW

1.  The evidence received since the January 1996 rating 
decision is new and material, and the claim for service 
connection for a left knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  A left knee disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

3.  The evidence received since the January 1996 rating 
decision is new and material, and the claim for service 
connection for a right ankle disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

4.  A right ankle knee disability is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001).

5.  A rating in excess of 30 percent for right total knee 
arthroplasty is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
became effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  (The 
changes to the definition of new and material evidence are 
effective for claims filed on or after August 29, 2001, and 
therefore do not apply to the veteran's claims.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).)  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disabilities at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard, 4 Vet. App. at 384.

I.  Claims to Reopen-Left Knee and Right Ankle

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for left 
knee and right ankle disabilities in January 1996.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  

The law is clear that the Board does not have jurisdiction to 
consider a claim which was previously adjudicated unless new 
and material evidence is presented.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Before adjudicating such a 
claim, the Board must specifically find that new and material 
evidence has been presented.  Id.  

Initially, the Board observes that the veteran's original 
claim for service connection for left knee and right ankle 
disabilities was denied by the RO in January 1996.  Each of 
these claims was denied on the basis that there were no 
findings in the service medical records regarding either left 
knee or right ankle complaints.  The new evidence includes 
opinions from private physicians as well as those from VA 
doctors.  In this regard, the Board observes that the 
evidence includes a January 1998 statement from S. Acker, 
D.O., who related that he had treated the veteran since 1995 
for lower extremity complaints.  He believed that, based on 
the history provided and the physical examination performed, 
that the veteran's ankle pain was secondary to degenerative 
changes within the knee joint.  Due to the chronicity of 
symptoms within the knee, it was felt that the veteran 
overcompensated and caused his problems within the ankle 
joint, requiring surgical intervention.  It was also felt 
that the left knee problem was probably caused as a result of 
guarding and protection of the right knee.  In addition, the 
Board notes that the report of a VA examination in March 1999 
reveals that the veteran related that his right knee gave out 
and he twisted the right ankle.  Thus, the record now 
includes competent medical evidence linking the veteran's 
left knee and right ankle disabilities to his service-
connected right knee disability.  This evidence is clearly 
new in that it was not previously of record.  In addition, it 
obviously bears directly and substantially on the question 
before the Board, that is, whether the veteran has left knee 
and right ankle disabilities that are related to his service-
connected right knee disability.  This evidence is of such 
significance that it must be considered in order to 
adjudicate the claims fairly.  The Board finds, accordingly, 
that the additional evidence is new and material, warranting 
reopening of the claims for service connection for left knee 
and right ankle disabilities.  


II.  Service Connection-Left Knee and Right Ankle

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
showing (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  Id; Allen v. Brown, 7 Vet. 
App. 439, 488 (1995) (en banc).

The veteran has been granted service connection for right 
total knee arthroplasty, for which a 30 percent evaluation 
has been assigned.

The evidence against the veteran's claim consists of the 
service medical records that show no complaints or findings 
pertaining to a left knee or right ankle disability.  Private 
medical records disclose that when the veteran was seen in 
August 1988, he reported that he twisted his right ankle 
while at work in June 1988.  A history of a twisting injury 
at work in June 1988 was also reported when the veteran was 
seen in January 1989.  On VA examination in December 1996, 
the veteran related a history of a twisting injury to the 
right ankle when he stepped in a pothole in 1988.  Following 
an examination, the pertinent impression was tenosynovitis of 
the flexor digitorum longus in the right ankle.  The examiner 
commented that the changes in the right ankle were related to 
an old injury and multiple surgeries.  He did not feel that 
there was a causal relationship between the right knee 
condition and the right ankle condition.  

Similarly, following VA examinations in March 1999 and August 
2001, a VA physician concluded that there was no relationship 
between the veteran's right ankle disability and his service-
connected right knee disability.  In this regard, the Board 
observes that the examiner stated in March 1999 that the 
veteran's right ankle condition was not permanently worsened 
by the right knee condition.  He added that, historically, 
the veteran injured the right ankle by twisting and that 
subsequent to that, he continued to have problems with the 
right ankle.  The examiner opined that this was due to the 
inability to correct the initial problem and was iatrogenic.  
Finally, the Board points out that following the August 2001 
VA examination, the examiner specifically stated that it was 
his opinion that the left knee and right ankle conditions 
were not caused or aggravated by the right knee condition.  
He added that it was a somewhat independent complaint, and 
was not associated directly with his right knee condition.  
He stated that this was evident from the fact that the 
veteran had complaints involving the hips, back and 
shoulders. 

The evidence in support of the veteran's claims consists of 
his testimony at a hearing at the RO and various statements 
from private medical providers.  In December 1995, Dr. Acker 
related that the veteran had multiple surgical problems with 
both knees that he believed had resulted in a chronic 
posterior tibial tendinitis and tarsal tunnel syndrome within 
the right ankle.  He further opined that due to the recurrent 
problems with first the right knee and then the left knee, 
the type of ambulation that occurred caused the posterior 
tibial tendinitis that eventually required surgery.  He 
reiterated this opinion in an April 1996 letter, noting that 
the right knee condition rendered the veteran unable to 
ambulate normally.  

In a January 1998 statement, Dr. Acker commented that due to 
the chronicity of the veteran's symptoms within the right 
knee, he overcompensated and caused the problems within the 
ankle joint, requiring surgical intervention and, in fact, 
the opposite knee problem was probably incurred as a result 
of guarding and protection of the right extremity.  He added 
that these problems were all closely related and could not be 
separated in terms of their etiology.

The Board notes that in March 2002, a chiropractor reported 
that the veteran's right knee condition led to his left knee 
problem which, in turn, created problems in his right ankle.  
A podiatrist reported in June 2002 that he concurred with the 
veteran's assessment that most of his problems associated 
with his right foot condition were the result of previous 
right knee injury and subsequent adaptation to that injury.  

The Board acknowledges that there is conflicting evidence in 
this case.  VA physicians have consistently concluded that 
there is no clinical relationship between the veteran's 
service-connected right knee disability and either his left 
knee or right ankle disabilities.  Private medical providers, 
most notably Dr. Acker, have just as adamantly insisted that 
an etiological relationship does exist between the right knee 
and the left knee and right ankle disabilities.  In this 
regard, a VA physician indicated following an examination in 
March 1999 that the veteran initially injured his ankle when 
he twisted it in 1988.  It is important to point out that 
during that same examination, the veteran had related that 
his knee gave out and then he twisted the ankle.  The Board 
concedes that the treatment report from August 1988, about 
two months after the right ankle injury, fails to indicate 
that the knee had given out.  The initial record of treatment 
following the injury has not been associated with the claims 
folder; however, the veteran is competent to testify as to 
how an injury occurred.  In addition, the Board notes that 
Dr. Acker has provided an explanation for his belief that the 
right knee condition caused the left knee and right ankle 
disorders.  He maintains that it altered the veteran's 
ambulation.  

Under the benefit of the doubt rule embodied in 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002), in order for a claimant to 
prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  The Board believes that the evidence in this 
case is in relative equipoise.  Hence, based on a review of 
the entire record, the Board concludes that service 
connection is warranted for left knee disability (residuals 
of total arthroplasty) and right ankle disability (surgical 
residuals) as secondary to the veteran's service-connected 
right total knee arthroplasty.


III.  Increased Rating

Factual background

In June 1996, a diagnostic arthroscopy with partial lateral 
and medial meniscectomy with debridement of the patella was 
performed.  

The veteran was afforded a VA examination in December 1996.  
He reported constant pain in the right knee, and that it 
frequently gave out on him.  An examination revealed a mild 
bony deformity of the knee.  There was no crepitus, fusion, 
heat or redness in the knee.  The knee flexed to 120 degrees 
and extended to 5 degrees.  The pertinent diagnoses were 
post-surgical changes in the medial and lateral menisci, 
small joint effusion and mild degenerative arthritis of the 
right knee.  

Following a diagnostic arthroscopy of the right knee at a 
private facility in September 1997, the diagnosis was 
degenerative arthritis, with medial plica and severe 
degenerative changes involving the medial and lateral 
compartments.  

In July 1998, the veteran underwent a right total knee 
arthroplasty.  

As noted above, by rating action dated in September 1998, the 
RO assigned a 100 percent schedular evaluation pursuant to 
Diagnostic Code 5055 for one year following the total knee 
arthroplasty.  Thereafter, effective September 1, 1999, the 
RO reinstated the 30 percent evaluation.  

On VA examination in October 1998, the veteran was walking 
with a quad cane.  An examination disclosed that the right 
knee was slightly flexed.  Posture and equilibrium were 
adequate.  There was effusion and swelling of the joint.  The 
skin felt warm.  The quadriceps muscle was atrophied.  Medial 
lateral stability was maintained, but anteroposterior 
looseness was present.  Range of motion was from 10-100 
degrees.  The pertinent diagnosis was status post right total 
knee arthroplasty.

The veteran was again afforded a VA examination in March 
1999.  It was noted that he was able to squat with a 
complaint of pain in the right knee at 30 degrees.  There was 
normal alignment.  There was effusion and scar from the total 
knee arthroplasty.  The right knee was moderately loose in 
the mediolateral direction, and somewhat in the 
anteroposterior.  There was no pain, and range of motion was 
from 0-100 degrees.  

On VA examination in August 2001, the veteran reported that 
he was not working at that time.  He related that he had 
suffered a heart attack one week earlier.  He complained of 
pain on the outer side of his right knee.  He stated that it 
was difficult for him to walk.  An examination revealed that 
alignment of the right knee was normal.  There was some 
effusion in the knee joint, but the joint was not warm.  
Patellar compression was slightly tender.  Mediolateral 
movement was loose, as was anteroposterior movement.  Drawer 
test was positive.  Range of motion was from 0-100 degrees 
with a complaint of pain, and there was hyperextension of 15 
degrees.  Quadriceps muscle tone was moderate.  The pertinent 
diagnosis was history of injury to the right knee in service, 
with subsequent multiple surgeries.  It was indicated that 
there was looseness of the right knee joint in all 
directions.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 60 percent evaluation may be assigned for knee replacement 
(prosthesis) with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, such disability is to be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating is 
30 percent.  Diagnostic Code 5055.

A 40 percent evaluation is assignable for limitation of 
extension of the leg to 30 degrees.  Where extension is 
limited to 20 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5261 (2001).

The veteran asserts that a rating in excess of 30 percent for 
his service-connected right knee disability.  He has received 
treatment for right knee complaints and has undergone a right 
total knee arthroplasty.  In addition, he has been afforded a 
number of examinations throughout the appeal period to 
evaluate the severity of his condition.  In sum, the findings 
required to assign a higher rating have not been shown.  In 
this regard, the Board observes that in order to assign a 60 
percent evaluation under Diagnostic Code 5055, the record 
must demonstrate severe painful motion or weakness.  It is 
significant to point out that the VA examinations of March 
1999 and August 2001 revealed looseness of the knee and some 
limitation of motion.  While he did report pain, this finding 
is contemplated by the Diagnostic Code.  Additionally, there 
has been no indication that he experiences severe painful 
motion or weakness.  Quadriceps muscle tone was noted to be 
moderate.  There was some effusion, and the veteran reported 
difficulty walking.  The fact remains, however, that there is 
insufficient limitation of motion or other findings to 
warrant a higher rating.  

The evidence in support of the veteran's claim consists of 
his statements regarding the severity of his right knee 
disability.  In contrast, the medical findings on examination 
are of greater probative value and fail to support the claim 
for a higher rating.  The Board concludes, therefore, that 
the weight of the evidence is against the claim for a higher 
rating for right total knee arthroplasty.  


ORDER

Service connection for a left knee disability (total 
arthroplasty) is granted.

Service connection for a right ankle disability (surgical 
residuals) is granted.

An increased rating for right total knee arthroplasty is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

